ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Military Aircraft Parts                       )      ASBCA No. 60290
                                              )
Under Contract Nos. SPM4A7-09-M-6653 )
                    SPM4A7-10-M-3828 )
                    SPM4A7-l l-M-G805 )

APPEARANCE FOR THE APPELLANT:                        Mr. Robert E. Marin
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Jason D. Morgan, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

       Dated: 24 February 2016


                                                   L YNDf.O'SULLIVAN
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60290, Appeal of Military Aircraft
Parts, rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals